DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent April 12, 2022, claim(s) 1-22 is/are pending in this application; of these claim(s) 1, 16, and 19 is/are in independent form.  Claim(s) 1, 16, and 19 is/are currently amended; claim(s) 2, 4-8, 10-13, 17, 21, and 22 is/are previously presented; claim(s) 3, 9, 14, 15, 18, and 20 is/are original.
Response to Amendment
	The supplemental amendment filed April 12, 2022 is acknowledged and has been entered into the record.  The supplementary amendments are amendments to the claims filed by Applicant on March 23, 2022.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments, see page 7 line 22 – page 12 line 25, filed April 12, 2022, with respect to claims 1-22 have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn.
For further clarification of the reasons for allowance, see the Examiner’s Interview Summary/Summaries sent on May 19, 2021 and April 7, 2022.
Regarding one of the previously cited pertinent references, US 2019/0324768 A1 ("Antonio") teaches deriving Enterprise Resource Planning (ERP) configuration scripts from a chat bot by using natural language processing and key term detection.  However, Antonio doesn't teach code detection, stack components, and dependency trees to result in configured capabilities for testing, diagnosing, and debugging capabilities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/             Primary Examiner, Art Unit 1631                                                                                                                                                                                          
May 24, 2022